LATTIMORE, J.
Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The record is here without any bills of exception. The indictment correctly charges the offense, and is followed by the charge of the court and the judgment. The sentence, however, directs that appellant be confined in the penitentiary for one year for possessing “liquor” for purposes of sale. We have no such offense known to our law. Appellant was found guilty by the jury of the possession of intoxicating liquor for purposes of sale. The evidence is amply sufficient to support the judgment. The sentence will he reformed so as to direct appellant’s confinement in the penitentiary for the offense of the unlawful possession of intoxicating liquor for purposes .of sale.
As reformed, the judgment will be affirmed.